968 F.2d 21
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Jose Juan CERVANTES-ALVARADO, Defendant-Appellant.
No. 91-2169.
United States Court of Appeals, Tenth Circuit.
June 23, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
This is an appeal from a non-conditional guilty plea.   The defendant attempts to obtain a reversal of his conviction on the ground that the district court did not ascertain whether the government could prove a non-jurisdictional element of the offense to which he plead guilty.   Without considering whether the issue can be raised on direct appeal, we conclude it has been waived by the plea.   United States v. Gipson, 835 F.2d 1323, 1324 (10th Cir.), cert. denied, 486 U.S. 1044 (1988).


2
AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3